
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.33

        THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS WARRANT HAS NOT
BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA
AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS WARRANT ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT.

        THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT"), OR UNDER ANY STATE SECURITIES LAWS. THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED, SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THESE SECURITIES UNDER THE ACT OR APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

                        , 2002

WARRANT TO PURCHASE SERIES A PREFERRED STOCK
OF
GRIC COMMUNICATIONS, INC.


No.                          Void after                         , 2007 CUSIP
No.:                          Number of shares: [                        ]

        GRIC Communications, Inc., a Delaware corporation (the "Company"), with
principal offices at 1421 McCarthy Blvd., Milpitas, CA 95035, hereby
acknowledges that                        is entitled, subject to the terms and
conditions of this Warrant, to purchase from the Company at any time after the
above specified date of this Warrant and prior to the Expiration Date (as
defined below), up to that number of shares of Warrant Stock (as defined below)
as may be purchased for the Maximum Purchase Amount (as defined below) at a
price per share equal to the Warrant Price (as defined below), upon surrender of
this Warrant at the principal offices of the Company, together with a duly
executed subscription form in the form attached hereto as Exhibit 1 and
simultaneous payment of the full Warrant Price for each share of Warrant Stock
so purchased in lawful money of the United States. The Warrant Price and the
number and character of shares of Warrant Stock purchasable under this Warrant
are subject to adjustment as provided herein.

        This Warrant is issued pursuant to that certain Amended and Restated
Series A Preferred Stock and Warrant Purchase Agreement dated as of April 19,
2002 (the "Purchase Agreement"), by and among the Company, the original holder
of this Warrant and certain other investors listed on the Schedule of Investors
attached to the Purchase Agreement as Exhibit A, and is subject to the
provisions thereof.

        1.    Definitions.    The following definitions shall apply for purposes
of this Warrant:

        1.1  "Company" means the "Company" as defined above and includes any
corporation which shall succeed to or assume the obligations of the Company
under this Warrant.

        1.2  "Expiration Date" means the earliest to occur of (i) the fifth
anniversary of the date first written above, (ii) the consummation of a
consolidation or merger of the Company with or into any other corporation or
corporations in which the holders of the Company's outstanding shares
immediately before such consolidation or merger do not, immediately after such
consolidation or merger, retain stock representing a majority of the voting
power of the surviving corporation of such consolidation or merger, (iii) the
consummation of a sale of all or substantially all of the

--------------------------------------------------------------------------------

assets of the Company or (iv) the date of any liquidation, dissolution or
winding up of the Company.

        1.3  "Holder" means any person who shall at the time be the registered
holder of this Warrant.

        1.4  "Maximum Number" means [10% multiplied by the number of shares of
Preferred Stock purchased by the Holder at the closing of the financing] [15%
multiplied by the number of shares of Preferred Stock purchased by the Holder at
the closing of the financing].

        1.5  "Maximum Purchase Amount" means the product of the Maximum Number
multiplied by the Warrant Price.

        1.6  "Net Exercise" means an exercise of this Warrant pursuant to
Section 2.6.

        1.7  "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or association and a government or any department or agency
thereof.

        1.8  "Purchase Amount" means, at a given time, an amount equal to the
Maximum Purchase Amount less the aggregate amount previously paid to the Company
for the purchase of Warrant Stock upon exercise of this Warrant.

        1.9  "Warrant" means this Warrant and any warrant(s) delivered in
substitution or exchange therefor, as provided herein.

        1.10 "Warrant Price" means [$1.66] [$2.49]. The Warrant Price is subject
to adjustment as provided herein.

        1.11 "Warrant Stock" means fully paid, non-assessable shares of Series A
Preferred Stock of the Company. The number and character of shares of Warrant
Stock are subject to adjustment as provided herein and the term "Warrant Stock"
shall include stock and other securities and property at any time receivable or
issuable upon exercise of this Warrant in accordance with its terms.

        2.    Exercise.    

        2.1    Method of Exercise.    Subject to the terms and conditions of
this Warrant, the Holder may exercise this Warrant in whole or in part, at any
time or from time to time, on any business day before the Expiration Date, for
up to that number of shares of Warrant Stock that is obtained by dividing
(a) the Purchase Amount by (b) the then effective Warrant Price, by surrendering
this Warrant at the principal offices of the Company, with the subscription form
attached hereto duly executed by the Holder, and payment of an amount equal to
the product obtained by multiplying (i) the number of shares of Warrant Stock to
be purchased by the Holder by (ii) the Warrant Price or adjusted Warrant Price
therefor, if applicable, as determined in accordance with the terms hereof.

        2.2    Form of Payment.    Payment may be made by (i) a check payable to
the Company's order, (ii) wire transfer of funds to the Company,
(iii) cancellation of indebtedness of the Company to the Holder, or (iv) any
combination of the foregoing.

        2.3    Partial Exercise.    Upon a partial exercise of this Warrant:
(i) the Purchase Amount immediately prior to such exercise shall be reduced by
the aggregate amount paid to the Company upon such exercise of this Warrant, and
(ii) this Warrant shall be surrendered by the Holder and replaced with a new
Warrant of like tenor in which the Maximum Purchase Amount is the Purchase
Amount as so reduced. In no event may the cumulative aggregate purchase price
paid to the Company upon all exercises of the Warrant exceed the Maximum
Purchase Amount.

        2.4    No Fractional Shares.    No fractional shares may be issued upon
any exercise of this Warrant, and any fractions shall be rounded down to the
nearest whole number of shares. If upon any exercise of this Warrant a fraction
of a share results, the Company will pay the cash value of any such fractional
share, calculated on the basis of the Warrant Price.

2

--------------------------------------------------------------------------------

        2.5    Restrictions on Exercise.    This Warrant may not be exercised if
the issuance of the Warrant Stock upon such exercise would constitute a
violation of any applicable federal or state securities laws or other laws or
regulations. As a condition to the exercise of this Warrant, the Holder shall
execute the subscription form attached hereto, confirming and acknowledging that
the representations and warranties of the Holder set forth in Section 4 of the
Purchase Agreement are true and correct as of this date of exercise.

        2.6    Net Issue Election.    The Holder may elect to convert this
Warrant, without the payment by the Holder of any additional consideration, into
shares of Warrant Stock having a value equal to the Purchase Amount or any
portion thereof by the surrender of this Warrant or such portion to the Company,
with the net issue election selected in the subscription form attached hereto
duly executed by the Holder, at the principal offices of the Company. Thereupon,
the Company will issue to the Holder such number of shares of Warrant Stock as
is computed using the following formula:


X
=
 Y (A-B) 
A

    where   X = the number of shares to be issued to the Holder pursuant to this
Section 2.6.
 
 
 
 
Y = the number of shares covered by this Warrant in respect of which the net
issue election is made pursuant to this Section 2.6.
 
 
 
 
A = the fair market value of one share of Warrant Stock, as determined in good
faith by the Company's Board of Directors, as at the time the net issue election
is made pursuant to this Section 2.6.
 
 
 
 
B = the Warrant Price in effect at the time the net issue election is made
pursuant to this Section 2.6.

        The Company's Board of Directors will promptly respond in writing to an
inquiry by the Holder as to the fair market value of one share of Warrant Stock.

        3.    Issuance of Stock.    

        3.1  This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the shares of Warrant Stock
issuable upon such exercise shall be treated for all purposes as the holder of
record of such shares as of the close of business on such date. In the event of
any exercise of the rights represented by this Warrant, the Company shall
promptly following the date of its receipt of the exercise notice, the Purchase
Amount (or notice of a Net Exercise) and this Warrant (or an indemnification
undertaking or other form of security reasonably satisfactory to the Company
with respect to this Warrant in the case of its loss, theft or destruction) (the
"Exercise Delivery Documents"), (1) in the case of a public resale of such
Warrant Stock, at the holder's request, credit such aggregate number of shares
of Warrant Stock to which the holder shall be entitled to the holder's or its
designee's balance account with the Depositary Trust Company ("DTC") through its
Deposit Withdrawal Agent Commission system, or (2) issue and deliver to the
address as specified in the exercise notice, a certificate or certificates in
such denominations as may be requested by the holder in the exercise notice,
registered in the name of the holder or its designee, for the number of shares
of Warrant Stock to which the holder shall be entitled upon such exercise. Upon
delivery of the exercise notice, this Warrant and Purchase Amount or
notification to the Company of a Net Exercise, the holder of this Warrant shall
be deemed for all corporate purposes to have become the holder of record of the
Warrant Stock with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Stock.

        3.2  In the case of a dispute as to the determination of the Warrant
Price or the arithmetic calculation of the number of shares of Warrant Stock,
the Company shall promptly issue to the

3

--------------------------------------------------------------------------------

holder the number of shares of Warrant Stock that is not disputed and shall
promptly submit the disputed determination or arithmetic calculation to the
holder via facsimile. If the holder and the Company are unable to promptly agree
upon the determination of the Warrant Price or arithmetic calculation of the
number of shares of Warrant Stock, then the Company shall immediately submit via
facsimile (x) the disputed determination of the Warrant Price to an independent,
reputable investment banking firm selected jointly by the Company and the
holder, or (y) the disputed arithmetic calculation of the number of shares of
Warrant Stock to its independent, outside auditor. The Company shall cause the
investment banking firm or the auditor, as the case may be, to promptly perform
the determination or calculation and notify the Company and the holder of the
results. Such investment banking firm's or auditor's determination or
calculation, as the case may be, shall be deemed conclusive absent manifest
error. All fees and expenses of such determinations shall be borne solely by the
Company.

        4.    Adjustment Provisions.    The number and character of shares of
Warrant Stock issuable upon exercise of this Warrant (or any shares of stock or
other securities or property at the time receivable or issuable upon exercise of
this Warrant) and the Warrant Price therefor, are subject to adjustment solely
upon the occurrence of the following events:

        4.1    Adjustment for Stock Splits, Stock Dividends, etc.    The Warrant
Price of this Warrant and the number of shares of Warrant Stock issuable upon
exercise of this Warrant shall each be proportionally adjusted to reflect any
stock dividend, stock split, reverse stock split, combination of shares or other
similar event affecting the number of outstanding shares of Warrant Stock (or
such other stock or securities) that occurs after the date of the Warrant.

        4.2    Adjustment for Other Dividends and Distributions.    In case the
Company shall make or issue, or shall fix a record date for the determination of
eligible holders entitled to receive, a dividend or other distribution payable
respect to the Warrant Stock that is payable in securities of the Company (other
than issuances with respect to which adjustment is made under Section 4.1),
then, and in each such case, the Holder, upon exercise of this Warrant at any
time after the consummation, effective date or record date of such event, shall
receive, in addition to the shares of Warrant Stock issuable upon such exercise
prior to such date, the securities or such other assets of the Company to which
the Holder would have been entitled upon such date if the Holder had exercised
this Warrant immediately prior thereto (all subject to further adjustment as
provided in this Warrant).

        4.3    Adjustment for Reorganization or Recapitalization.    After the
date of this Warrant, in case of any reorganization or recapitalization of the
Company (or of any other corporation, the stock or other securities of which are
at the time receivable on the exercise of this Warrant), other than transactions
described in Section 1.2 above, then the Holder, upon the exercise of this
Warrant (as provided in Section 2), at any time after the consummation of such
reorganization or recapitalization, shall be entitled to receive, in lieu of the
stock or other securities and property receivable upon the exercise of this
Warrant prior to such consummation, the stock or other securities or property to
which the Holder would have been entitled upon the consummation of such
reorganization or recapitalization if the Holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in this
Section 4, and the successor or purchasing corporation in such reorganization or
recapitalization (if other than the Company) shall duly execute and deliver to
the Holder a supplement hereto acknowledging such corporation's obligations
under this Warrant; and in each such case, the terms of this Warrant shall be
applicable to the shares of stock or other securities or property receivable
upon the exercise of this Warrant after the consummation of such reorganization
or recapitalization.

        4.4    Conversion of Stock.    In case all the authorized Warrant Stock
of the Company is converted, pursuant to the Company's Certificate of
Incorporation, into Common Stock or other securities or property, or the Warrant
Stock otherwise ceases to exist, then, in such case, the Holder, upon exercise
of this Warrant at any time after the date on which the Warrant Stock is so
converted or ceases to exist (the "Termination Date"), shall receive, in lieu of
the number of shares

4

--------------------------------------------------------------------------------

of Warrant Stock that would have been issuable upon such exercise immediately
prior to the Termination Date (the "Former Number of Shares of Warrant Stock"),
the stock and other securities and property to which the Holder would have been
entitled to receive upon the Termination Date if the Holder had exercised this
Warrant with respect to the Former Number of Shares of Warrant Stock immediately
prior to the Termination Date (all subject to further adjustment as provided in
this Warrant).

        4.5    Notice of Adjustments.    The Company shall promptly give written
notice of each adjustment or readjustment of the Warrant Price or the number of
shares of Warrant Stock or other securities issuable upon exercise of this
Warrant. The notice shall describe the adjustment or readjustment and show in
reasonable detail the facts on which the adjustment or readjustment is based.

        4.6    No Change Necessary.    The form of this Warrant need not be
changed because of any adjustment in the Warrant Price or in the number of
shares of Warrant Stock issuable upon its exercise.

        4.7    Reservation of Stock.    If at any time the number of shares of
Warrant Stock or other securities issuable upon exercise of this Warrant shall
not be sufficient to effect the exercise of this Warrant, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Warrant Stock or other securities
issuable upon exercise of this Warrant as shall be sufficient for such purpose.

        5.    Covenants.    The Company hereby covenants and agrees as follows:

        5.1    Issuance of Warrants and Warrant Stock.    This Warrant is, and
any Warrants issued in substitution for or replacement of this Warrant will upon
issuance be, validly issued, fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issuance thereof, and shall not be
subject to preemptive rights or other similar rights of stockholders of the
Company. All Warrant Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance and payment hereof or net
exercise in accordance with the terms hereof, be validly issued, fully paid and
non-assessable and free from all taxes, liens and charges created by or through
the Company with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Warrant Stock.

        5.2    Reservation of Shares.    During the period within which the
rights represented by this Warrant may be exercised, the Company will take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, no less than one hundred percent (100%) of the number of shares of
(a) Common Stock needed to provide for the conversion of the Warrant Stock, and
(b) Warrant Stock needed to provide for the exercise of all of the Warrants,
without regard to any limitations on conversions or exercise.

        5.3    Listing.    The Company shall promptly secure the listing of the
shares of Common Stock issuable upon conversion of the Warrant Stock upon each
national securities exchange or market and automated quotation system, if any,
upon which shares of Common Stock are then listed and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all shares
of Common Stock from time to time issuable upon the exercise of this Warrant;
and the Company shall list on each such exchange or market or automated
quotation system, as the case may be, and shall maintain such listing of, any
other shares of capital stock of the Company issuable upon the exercise of this
Warrant if and so long as any shares of the same class shall be listed on such
exchange or market or automated quotation system. The Company shall pay all fees
and expenses in connection with satisfying its obligations under this
Section 5.3.

        5.4    Certain Actions.    The Company will not, by amendment of its
certificate of incorporation (the "Charter") or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed by it hereunder.
Without limiting the generality of the foregoing, the Company (i) will not
increase the par value of any shares of

5

--------------------------------------------------------------------------------

Warrant Stock issuable upon the exercise of this Warrant above the Warrant Price
then in effect, (ii) will take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable shares of Warrant Stock upon the exercise of this Warrant,
and (iii) will not take any action which results in any adjustment of the
Warrant Price if the total number of shares of Warrant Stock issuable after the
action upon the exercise of all of the Warrants would exceed the total number of
shares of Warrant Stock then authorized by the Charter and available for the
purpose of issue upon such exercise.

        5.5    Obligations Binding on Successors.    This Warrant will be
binding upon any entity succeeding to the Company in one or a series of
transactions by merger, consolidation or acquisition of all or substantially all
of the Company's assets or other similar transactions.

        6.    Taxes.    The Company shall pay any and all documentary, stamp,
transfer and other similar taxes which may be payable with respect to the
issuance and delivery of Warrant Stock upon exercise of this Warrant.

        7.    Ownership and Transfer.    

        7.1  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to the
holder hereof), a register for this Warrant (the "Warrant Register"), in which
the Company shall record the name and address of the Person in whose name this
Warrant has been issued, as well as the name and address of each transferee. The
Company may treat the Person in whose name any Warrant is registered on the
Warrant Register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
transfers made in accordance with the terms of this Warrant.

        7.2  Subject to restrictions set forth in the Purchase Agreement and the
Stockholder Agreement, this Warrant and all rights hereunder shall be assignable
and transferable by the holder hereof without the consent of the Company upon
surrender of this Warrant with a properly executed assignment at the principal
executive offices of the Company (or such other office or agency of the Company
as it may designate in writing to the holder hereof).

        7.3  The Company is obligated to register the Common Stock issuable upon
conversion of the Warrant Stock for resale under the Securities Act pursuant to
the Investors Rights Agreement. The shares of Warrant Stock issuable upon
exercise of this Warrant shall constitute Registrable Securities (as such term
is defined in the Investors Rights Agreement). Each holder of this Warrant shall
be entitled to all of the benefits afforded to a holder of any such Registrable
Securities under the Investors Rights Agreement and such holder, by its
acceptance of this Warrant, agrees and shall agree to be bound by and to comply
with the terms and conditions of the Investors Rights Agreement applicable to
such holder as a holder of such Registrable Securities.

        8.    Effect of Reclassification, Consolidation, Merger or Sale.    If
any of the following events occur, namely (a) any reclassification or change of
the outstanding shares of Common Stock, (b) any statutory exchange, as a result
of which holders of Common Stock generally shall be entitled to receive stock,
securities or other property or assets (including cash) with respect to or in
exchange for such Common Stock (such transaction, a "Statutory Exchange"),
(c) the closing of any consolidation, merger or combination of the Company with
another person as a result of which holders of Common Stock shall be entitled to
receive stock, securities or other property or assets (including cash) with
respect to or in exchange for such Common Stock (other than as a result of a
change in name, a change in par value or a change in the jurisdiction of
incorporation), (d) voluntary or involuntary dissolution, liquidation or
winding-up of the Company, or (e) the closing of any sale or conveyance of the
properties and assets of the Company as, or substantially as, an entirety to any
other person (each of the events described in the foregoing clauses (a), (b),
(c), (d) and (e), a "Special Event"), as a result of which holders of Common
Stock shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock, then the
Warrant shall be deemed exercised

6

--------------------------------------------------------------------------------

immediately prior to such Special Event, and such shares of Warrant Stock
issuable upon such exercise shall be deemed converted to Common Stock
immediately prior to such Special Event.

        9.    Notice to Holders Prior to Certain Actions.    In case:

        (a)  the Company shall declare a dividend (or any other distribution) on
its Common Stock;

        (b)  the Company shall authorize the granting to the holders of its
Common Stock of rights or warrants to subscribe for or purchase any share of any
class or any other rights or warrants; or

        (c)  of any Special Event;

        the Company shall mail to each holder of Warrants at its address
appearing on the Warrant Register as promptly as possible but in any event at
least ten (10) days prior to the applicable date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such Special Event is expected to become effective or occur, and the
date as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such Special Event.

        10.    Lost, Stolen, Mutilated or Destroyed Warrants.    If this Warrant
is lost, stolen, mutilated or destroyed, the Company shall promptly, on receipt
of an indemnification undertaking or other form of security reasonably
acceptable to the Company (or in the case of a mutilated Warrant, the Warrant),
issue a new Warrant of like denomination and tenor as this Warrant so lost,
stolen, mutilated or destroyed. Notwithstanding the foregoing, if this Warrant
is lost by, stolen from or destroyed by the original holder hereof, the
affidavit of such original holder setting forth the circumstances of such loss,
theft or destruction shall be accepted as satisfactory evidence thereof, and no
indemnification bond or other security shall be required by the Company as a
condition to the execution and delivery by the Company of a new Warrant to such
original holder other than such original holder's unsecured written agreement to
indemnify the Company solely for losses actually incurred by the Company as a
direct consequence of the loss, theft or destruction of the Warrant.

        11.    No Rights or Liabilities as Stockholder.    This Warrant does not
by itself entitle the Holder to any voting rights or other rights as a
stockholder of the Company. In the absence of affirmative action by the Holder
to purchase Warrant Stock by exercise of this Warrant, no provisions of this
Warrant, and no enumeration herein of the rights or privileges of the Holder,
shall cause the Holder to be a stockholder of the Company for any purpose.

        12.    No Impairment.    The Company will not, by amendment of its
Certificate of Incorporation or Bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, willfully avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder against wrongful impairment. Without limiting the generality of the
foregoing, the Company will take all such action as may be necessary or
appropriate in order that the Company may duly and validly issue fully paid and
nonassessable shares of Warrant Stock upon the exercise of this Warrant.

        13.    Attorneys' Fees.    In the event any party is required to engage
the services of any attorneys for the purpose of enforcing this Warrant, or any
provision thereof, the prevailing party shall be entitled to recover its
reasonable expenses and costs in enforcing this Warrant, including attorneys'
fees.

        14.    Transfer.    Neither this Warrant nor any rights hereunder may be
assigned, conveyed or transferred, in whole or in part, without the Company's
prior written consent, which the Company may withhold in its sole discretion.

        15.    Governing Law.    This Warrant shall be governed in all respects
by the laws of the State of California as such laws are applied to agreements
between California residents entered into and to be

7

--------------------------------------------------------------------------------

performed entirely within California. The parties hereto irrevocably submit to
the jurisdiction of the state and federal courts sitting in the Northern
District of California.

        16.    Headings.    The headings and captions used in this Warrant are
used for convenience only and are not to be considered in construing or
interpreting this Warrant. All references in this Warrant to sections and
exhibits shall, unless otherwise provided, refer to sections hereof and exhibits
attached hereto, all of which exhibits are incorporated herein by this
reference.

        17.    Notices.    Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or upon
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified at the address
indicated for such party on Exhibit A to Purchase Agreement or, in the case of
the Company, at the principal offices of the Company, or at such other address
as any party or the Company may designate by giving ten (10) days' advance
written notice to all other parties.

        18.    Amendment; Waiver.    Any term of this Warrant may be amended,
and the observance of any term of this Warrant may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the holders of Warrants representing at
least a majority of the aggregate shares of Warrant Stock issuable upon exercise
of all the Warrants at the time outstanding (and such majority shall include
Asia Pacific Growth Fund, III, L.P., Vertex Technology Fund (II) Ltd. and Vertex
Technology Fund (III) Ltd.). Any amendment or waiver effected in accordance with
this Section shall be binding upon the Company, each holder of any Notes at the
time outstanding, each future holder of such securities, and the Company.

        19.    Severability.    If one or more provisions of this Warrant are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Warrant and the balance of the Warrant shall be interpreted
as if such provision(s) were so excluded and shall be enforceable in accordance
with its terms.

        20.    Terms Binding.    By acceptance of this Warrant, the Holder
accepts and agrees to be bound by all the terms and conditions of this Warrant.

[Rest of Page Intentionally Left Blank]

8

--------------------------------------------------------------------------------


GRIC COMMUNICATIONS, INC.:
 
ACCEPTED BY HOLDER:                                   Name of Holder:     

--------------------------------------------------------------------------------


By:
 
 
By:
 
 
   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:     Name:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:     Title:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO WARRANT]

9

--------------------------------------------------------------------------------


Exhibit 1

FORM OF SUBSCRIPTION


(To be signed only upon exercise of Warrant)

To: GRIC Communications, Inc.

        (1)  The undersigned Holder hereby elects to purchase            shares
of Series A Preferred Stock of GRIC Communications, Inc. (the "Warrant Stock"),
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price for such shares in full.

        {(1)    Net Issue Election.    The undersigned Holder elects to convert
the Warrant into such shares of Warrant Stock by net issue election pursuant to
Section 2.6 of the Warrant. This conversion is exercised with respect
to            shares of Series A Preferred Stock of GRIC Communications, Inc.
(the "Warrant Stock") covered by the Warrant.

        [STRIKE PARAGRAPH ABOVE THAT DOES NOT APPLY]}

        (2)  In exercising the Warrant, the undersigned Holder hereby confirms
and acknowledges that the representations and warranties set forth in Section 4
of the Purchase Agreement (as defined in the Warrant) as they apply to the
undersigned Holder are true and correct as of this date.

        (3)  Please issue a certificate or certificates representing such shares
of Warrant Stock in the name or names specified below:




--------------------------------------------------------------------------------

(Name)
 


--------------------------------------------------------------------------------

(Name)


--------------------------------------------------------------------------------

(Address)
 


--------------------------------------------------------------------------------

(Address)


--------------------------------------------------------------------------------

(Address)
 


--------------------------------------------------------------------------------

(Address)


--------------------------------------------------------------------------------

(City, Country, Postal Code)
 


--------------------------------------------------------------------------------

(City, Country, Postal Code)


--------------------------------------------------------------------------------

(Date)
 


--------------------------------------------------------------------------------

(Signature of Holder)

--------------------------------------------------------------------------------



QuickLinks


WARRANT TO PURCHASE SERIES A PREFERRED STOCK OF GRIC COMMUNICATIONS, INC.
Exhibit 1 FORM OF SUBSCRIPTION
